Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
29, 2019.




                                    In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00741-CV


    ANNA ABATECOLA, ROBERT ABATECOLA, AND ABATECOLA
                    LEASING, Appellants

                                      V.

   2 SAVAGES CONCRETE PUMPING, LLC, AND JOSEPH LOWRY,
                 INDIVIDUALLY, Appellees

                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CV-0186


                         MEMORANDUM OPINION

      This is an appeal from an order signed September 23, 2019. On October 15,
2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      Accordingly, we order the appeal dismissed.

                                 PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.




                                        2